Citation Nr: 1744526	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer and residuals, claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from August 1960 to September 1963.  He received the Armed Forces Expeditionary Medal (Bronze Star). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he has not been shown to have been exposed to an herbicide agent, to include Agent Orange, during service.

2.  The Veteran's prostate cancer was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 3.313, 19.37(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he currently has prostate cancer due to Agent Orange exposure, from his service onboard the U.S.S. Kitty Hawk.  


A.  Service Connection Law 

A veteran who had active service in the Republic of Vietnam, from January 9, 1962, to May 7, 1975, will be presumed to have been exposed to an herbicide agent. Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  There is a presumption of service connection for certain diseases associated with herbicide agent exposure.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307 (a)(6)(iv), 3.309(e). 

The presumption does not apply if there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.30(a)(6)(iii).  The presumption of herbicide agent exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  

Claims based on statements that exposure occurred because herbicide agents were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam do not qualify for the presumption of exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).  The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines offshore waters as high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). To establish service connection on a direct basis the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

B.  Factual Background and Analysis

The Veteran contends that his prostate cancer was caused by herbicide agent exposure during service.  Prostate cancer is listed as a disease associated with herbicide agent exposure.  38 C.F.R. § 3.309(e).  A June 1995 private medical record, from Associated in Pathology and Laboratory Medicine, documents a finding of prostate cancer.  A June 2000 VA medical record documents that had prostate cancer by history and was status post prostatectomy and radiation in 1995.  

In a January 2017 statement, the Veteran claimed that his Naval Personnel Retired record supported finding that he had received an award for service in Vietnam waters, from November 1962 to December 1962.  In a June 2013 correspondence, he alternatively claimed that he was exposed to Agent Orange because his ship was in Vietnam waters and planes aboard his ship sprayed Agent Orange.

The Board finds that award record makes no such indication of service in Vietnam.  
The record showed that he had been awarded an Armed Forces Expeditionary Medal, with a notation of "Quemoy-Matsu Vietnam and one bronze star."  The Navy award documentation also showed that in regards to "Quemoy-Matsu Vietnam" the Kitty Hawk was part of that campaign from November 1962 to December 1962.

The award in question appears to be primarily for service in Quemoy-Matsu, which is not a part of Vietnam.  Rather, as indicated by NARA records, the service for his award was around China, and occurred during the Vietnam War era.  

In September 2016, the National Archives (NARA) provided a response to a VA request for deck logs of the USS Kitty Hawk from May 16, 1962, to September 9, 1963.  The NARA found that "[w]e searched the Records of the Bureau of Naval Personnel Deck Logs and located the deck logs of the USS Kitty Hawk for the period requested.  This ship was not in Vietnam during the time period May 16, 1962, through September 1963."

In a November 2016 correspondence to VA from the NARA, it noted the USS Kitty Hawk's purported visit to Vietnam waters on December 20, 1962.  The NARA found that December 20, 1962 deck log showed that the Kitty Hawk was sailing from Hong Kong, BCC to Subic Bay, Philippine Islands.  The December 20, 1962 Deck Log - Weather Observation Sheet also clearly showed that the USS Kitty Hawk was sailing form Hong Kong to Subic Bay Philippines.  The NARA found that upon second review of this day, the USS Kitty Hawk was not in Vietnam waters based on what is contained in this deck log entry.

Per a January 2011 finding, at most NPRC found that the USS Kitty Hawk was in Vietnam waters only on December 20, 1962.  However, as explained above, the NARA findings and other pertinent evidence of record actually show that the USS Kitty Hawk was actually travelling from Hong Kong to the Philippines at that time.  The NPRC did not explain how it reached its conclusion.  The Board finds the NARA's conclusion, in conjunction with deck logs from the day in question, are more probative as to determining whether the Veteran's ship served in the waters of Vietnam.  

However, even if, for the sake of argument, the Board were to find that the USS Kitty Hawk was in Vietnam waters on December 20, 1962, the Veteran's claim would still fail.  There are two ways for a Veteran that served on a blue water ship to meet the requirements of service in Vietnam.  The evidence must show that his ship docked in Vietnam and he went ashore or that his ship temporarily operated in the inland waterways of Vietnam.  VBA Manual M21-1, IV.ii.1.H.2.a.

The deck logs history for the USS Kitty Hawk do not document any sort of ship docking or being on the inland waters of Vietnam.  Indeed, the Veteran has never claimed to have set foot on Vietnam, but rather claims that there were planes that flew from his ship to Vietnam to spray Agent Orange.  The Board is aware that during the pendency of this appeal VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent (Agent Orange) during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(v).

In this case, the record does not reflect that the Veteran had regular and repeated contact with C-123 aircrafts.  As noted in the November 2016 VA memorandum, only the UC-123 planes spread Agent Orange.  The UC-123s flew at an altitude of 500 feet to spray, to make sure the herbicide did not disperse from the area they were spraying.  Agent Orange, an oil-based defoliant, is heavier than air and is designed to go to the roots of vegetation to kill it.  Therefore, it cannot be sprayed if the winds were higher than 15 knots.  Fighter aircraft would not fly at this low altitude.  Furthermore, there is no indication that even if such C-123 aircraft were onboard the USS Kitty Hawk and sprayed Agent Orange on December 20, 1962, there is no evidence to indicate that the Veteran would have been exposed to such aircrafts.  Moreover, per his DD 214, the Veteran served as a ship fitter or pipe fitter, which does not indicate regular and repeated operation, maintenance, or interaction with C-123s, as would be required under 38 C.F.R. § 3.307(a)(6)(v).  As such, even if, for the sake of argument, the Veteran worked on a ship that contained aircrafts that had sprayed Agent Orange, there is no evidence to support finding exposure to Agent Orange from such aircrafts.

Additionally, the Veteran has not indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that Agent Orange was present on any of the aircraft onboard the USS Kitty Hawk.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  There is no objective evidence that the planes carried by the USS Kitty Hawk were exposed to Agent Orange.  Further, as noted above, claims based on statements that exposure occurred because the Veteran was in contact with aircraft that flew over Vietnam do not qualify for the presumption of exposure, as his occupational duties did not involve regular interaction with aircrafts.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the Veteran's claim on a theory of direct entitlement to service connection.  The Veteran has a current diagnosis of history of prostate cancer, and so may have current prostate cancer residuals.  He does not have a present diagnosis of prostate cancer, following his 1995 operation and radiation treatment.  The Veteran was not diagnosed with prostate cancer until 1995, several decades following his September 1963 separation from service.  There is no medical evidence of any symptoms during service and the physicians that evaluated the Veteran have not opined that the onset of prostate cancer occurred during service or indicated provided any indication as to the etiology of the prostate cancer.  Therefore, the Veteran cannot prevail on his claim through a theory of direct service connection. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for prostate cancer, to include residuals, is denied.  


ORDER

Entitlement to service connection for prostate cancer, to include residuals, is denied.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


